Title: From Alexander Hamilton to William Brickell, 23 April 1800
From: Hamilton, Alexander
To: Brickell, William


          
            Sir,
            NY. April 23rd. 1800—
          
          I have received your letter of the seventh instant, but the seventh section of the act to which you allude expressly provides that “no officer shall be appointed as Inspector of a Brigade who when appointed shall be of a rank higher than that of Captain”
          It is of course impossible to confer on you the appointment you request
          Major Brickell—
        